Citation Nr: 9919711	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-29 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the termination of the veteran's nonservice-connected 
pension benefits retroactive to December 1, 1994, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.

Pension benefits were granted to the veteran by an August 
1988 determination.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 termination of the veteran's 
pension benefits by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The September 1997 
Statement of the Case identified the issue as "[t]he 
adjustment of the claimant's income for 1994."  A 
Supplemental Statement of the Case issue in March 1998 
identified the issue as "[r]estoration of PT-NSC non service 
connected pension, from 1994, based on denial that Casino 
winnings charged were in fact the claimants."  Based upon a 
review of the evidence, the Board is of the opinion that the 
issue is properly construed as whether termination of the 
veteran's nonservice-connected pension benefits retroactive 
to December 1, 1994, was proper.

The veteran provided testimony at a personal hearing before 
the RO in November 1997, a transcript of which is of record.  


REMAND

The veteran was granted nonservice-connected pension benefits 
in August 1988.  At that time he was informed that the 
pension paid was to make up the difference between the 
countable annual income and the maximum annual rate.  To 
determine his monthly payment rate his countable annual 
income was subtracted from the maximum annual rate and 
divided by twelve (12).  He was also informed that adjustment 
to his payments would be made whenever his/his family's 
income changed.  Therefore, he was instructed to immediately 
notify the VA if he and/or his family received any additional 
income, and that failure to do so might result in the 
creation of an overpayment in his account.  This statement 
also instructed the veteran to read an enclosed VA Form 21-
8768 which contained important information about his rights 
to receive pension benefits.  

In June 1997, the RO sent correspondence to the veteran 
informing him that they proposed to terminate his pension 
benefits because it had been found that he received gambling 
winnings of $5,000.00 in November 1994 that he did not 
report.  It was stated that this $5,000.00 caused his income 
to exceed the limit and ended his entitlement to pension 
benefits.  

The evidence on file includes a copy of a Form W-G, Certain 
Gambling Winnings, signed by the veteran, which states he had 
won $5,000.00 in November 1994.

At his personal hearing, and in various statements on file, 
the veteran contended that a friend of his had actually won 
the money, but did not have her identification with her at 
the time.  Therefore, the veteran stated that he used his 
identification in order to collect the winnings for his 
friend, and that he gave her the $5,000.00.  The veteran 
asserted that he did not get any of the $5,000.00.  He also 
reported that this friend had since died.  Moreover, the 
veteran submitted a lay statement from another friend who 
confirmed the veteran's account that the $5,000.00 was 
actually someone else's gambling winnings.

In August 1997, the RO informed the veteran that they had 
proceeded with the proposed termination of his monthly 
pension benefits retroactive to December 1, 1994.  This 
resulted in an overpayment of $7,038.00.

In a December 1997 decision, the RO's Committee on Waivers 
and Compromises (Committee) granted a waiver of $7,038.00.  
The Committee noted that the veteran was originally granted 
VA pension benefits based solely on his age being over 65, 
and that under this old law he was not required to provide 
medical evidence of disabilities.  If, for any reason, this 
award was terminated, the changes in the pension laws now 
required him to provide medical evidence that he was 
permanently and totally disabled.  Additionally, the 
Committee noted that the termination of pension benefits had 
created an overpayment for the period from December 1, 1994, 
to August 31, 1997.  The Committee found that the veteran had 
provided reasonable doubt as to whether or not he actually 
received the gambling winnings of $5,000.00.  Also, the 
Committee noted that the veteran's original pension benefits 
had been terminated, and that he was required to reapply for 
pension benefits under the current law.  The Committee 
further noted that there was no guarantee the veteran would 
be granted pension benefits under the current law.  Moreover, 
on the basis of the veteran's recent Financial Status Report 
the Committee concluded that collection of the overpayment 
would create a financial hardship and defeat the purpose of 
the pension program.  Therefore, collection of the 
overpayment would be against the "equity and good 
conscience," as defined by 38 C.F.R. § 1.965, and the waiver 
was granted.

The veteran was granted nonservice-connected pension benefits 
under the current law by the RO in a February 1998 rating 
decision.  Among other things, the RO found that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to disability.  The evidence on file indicates 
that the new pension benefits were effective August 1, 1997.

Given the above facts, the Board is of the opinion that even 
if a favorable decision were made on the veteran's claim, it 
does not appear that the veteran would receive any benefits 
from such a decision.  The record indicates that his pension 
benefits under the old law were terminated effective August 
31, 1997, while his pension benefits under the current law 
were granted effective August 1, 1997.  To the Board's 
knowledge, the veteran would receive the same rate of pension 
benefits regardless of whether it was based upon a grant 
under the old law or the current law.  Further, as stated 
above, the overpayment created by the termination of the 
veteran's original pension benefits has been waived.  
Consequently, it appears that the veteran is in the same 
position now that he would have been if his original pension 
benefits had not been terminated; he has not been deprived of 
any money which he might otherwise have been entitled.

The Board concludes that clarification is necessary to 
confirm whether any benefit would occur regardless of whether 
or not it is determined that termination of the original 
pension benefits was proper.  Accordingly, this case is 
REMANDED for the following:

The RO should determine whether any 
additional benefit would accrue to the 
veteran if it is determined that he is 
entitled to restoration of pension 
benefits retroactive to December 1, 1994.  
The veteran and his representative should 
be issued a Supplemental Statement of the 
Case which explains the reasons for the 
RO's determination.

Thereafter, this case should then be returned to the Board 
for further appellate consideration, if in order.  The 
purpose of this remand is to obtain clarification regarding 
the issue on appeal.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

